DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments and claim amendments received on January 29, 2021 are entered into the file. Currently, claims 1, 2, and 6 are amended; claims 7 and 8 are new; resulting in claims 1-8 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 4, the limitation reciting “wherein the magnetic flaky powder comprises one or more of Si: more than 0% and 1.5% or less” in lines 1-2 of claim 4 is broader than the limitation of independent claim 1 reciting “wherein each of the magnetic flaky particles comprises…Si: 0% or more and 1.2% or less” in lines 3-4. Therefore, the aforementioned limitation of claim 4 fails to specify a further limitation on claim 3.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koshiba et al. (US 8,147,622) in view of Imai et al. (US 2009/0242082).
Regarding claims 1-4 and 7-8, Koshiba et al. teaches a magnetic sheet made of an Fe-based amorphous magnetic alloy having a high aspect ratio (magnetic flaky powder comprising a plurality of magnetic flaky particles; Abstract; col 4, Ln 47-50; col 5, Ln 1-10). Koshiba et al. further teaches the alloy having a composition represented by the formula Fe100-a-b-x-y-z-w-tMaNibCrxPyCzBwSit, wherein 0 < a ≤ 4; 0 < b ≤ 10; 0 ≤ x ≤ 4; 6 ≤ y ≤ 13; 2 ≤ z ≤ 12; 0 ≤ w ≤ 5; and 0 ≤ t ≤ 4 (col 3, Ln 65-col 4, Ln 2). Below is a 
Element
Instant claim 1 (wt.%)
Instant claim 1 (at%)
Koshiba et al. (at%)
C
0.1- – 3.0
0.45 – 12.6
2 – 12
Cr
1.0 – 10
0.95 – 10.6
0 – 4
Si
0 – 1.2
0 – 3.3
0 – 4
Mn
0 – 1.5
0 – 1.6
None
Ni
0 – 1.5
0 – 1.4
0 – 10
Co
0 – 10
0 – 9.5
None
Fe
Balance
Balance
Balance
Element
Instant claims 7-8 (wt.%)
Instant claims 7-8 (at%)
Koshiba et al. (at%)
Si
0 – 1.0
0 – 2.7
0 – 4


Koshiba et al. teaches ranges of compositions for C, Cr, Si, Mn, Ni, Co, and Fe which overlap the ranges of claims 1 and 7-8. Koshiba et al. further teaches an example Fe-based alloy having a composition of Fe74.9Ni1Cr4P10.8C6.3B2Si1, which falls squarely within the claimed ranges (Table 2, Sample No. 32). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Koshiba et al. further teaches the Fe-based alloy particles being formed at particles sizes of several micrometers to several tens of micrometers, and further teaches wherein particles in a given set of examples were formed to an average particle size (D50) of 22 µm to 25 µm (col 1, Ln 39-50; col 5, Ln 60-66), which falls squarely prima facie case of obviousness exists. See MPEP 2144.05(I).
Koshiba et al. is silent to a saturation magnetic flux density of the Fe-based alloy. However, in the analogous art of Fe-based amorphous alloys, Imai et al. teaches an Fe-B-Si alloy wherein the composition of the alloy is optimized in order to achieve a high saturated flux density (saturation magnetic flux density), preferably in the range of about 1.6 T, in order to improve the material’s industrial applicability for high frequency applications ([0001]-[0003], [0005], [0042]). Imai et al. further teaches that the watt loss and flux density may be selected according to the intended application of the alloy, wherein the composition may be optimized to achieve a high flux density even if a low watt loss is sacrificed [0055].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fe-based amorphous alloy of Koshiba et al. by specifying a desired value for the saturation magnetic flux density in the range of 1.2 T or more as taught by Imai et al. in order to improve the high frequency magnetic characteristics of the alloy.
Regarding claims 2 and 4, Koshiba et al. in view of Imai et al. teaches all of the limitations of claims 1 and 3 above. Although Koshiba et al. does not expressly teach the alloy composition including Mn or Co, Imai et al. teaches including Mn at a content of 0.15 to 0.5 mass% in order to allow for use of an inexpensive iron source containing small amounts of impurity elements, and further teaches including Co at a content of 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koshiba et al. in view of Imai et al. by specifying a content of Mn and Co as taught by Imai et al. in order to enable use of an inexpensive iron source and to improve the watt loss and flux density of the alloy. Furthermore, Imai et al. teaches ranges of Mn and Co content which overlap the claimed ranges. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koshiba et al. (US 8,147,622) in view of Imai et al. (US 2009/0242082) as applied to claim 3 above, and further in view of Matsuwaka et al. (US 2007/0221297) and evidenced by Ghosh (US 2016/0309628).
Regarding claim 5, Koshiba et al. in view of Imai et al. teaches all of the limitations of claim 3 above but is silent to a real part magnetic permeability of the alloy. However, in the analogous art of Fe-Si-Cr alloys, Matsuwaka et al. teaches a magnetic sheet (2; magnetic core member; Fig. 1) comprising a flaky soft magnetic metal powder and a binder (Abstract). Matsuwaka et al. further teaches the magnetic sheet having a real part magnetic permeability µ’ of 20 to 30 in a frequency band of 1x106 Hz to 5x106 Hz (1 MHz to 5 MHz) when the Si content is 4.0 at% (see Fig. 4). Matsuwaka et al. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic sheet comprising the magnetic flaky powder of Koshiba et al. in view of Imai et al. by specifying a desired real part magnetic permeability µ’ of 20 to 30 in a frequency band of 1 MHz to 5 MHz as taught by Matsuwaka et al. for the benefit of suppressing generation of eddy currents, thus improving the effectiveness of the magnetic sheet for shielding electromagnetic interference, as evidenced by Ghosh. Furthermore, Matsuwaka et al. teaches a real part magnetic permeability µ’ that falls squarely within the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koshiba et al. (US 8,147,622) in view of Imai et al. (US 2009/0242082) as applied to claim 3 above, and further in view of Satoshi et al. (JP 2010-272608, cited on IDS, machine translation previously provided).
Regarding claim 6, Koshiba et al. in view of Imai et al. teaches all of the limitations of claim 3 above but is silent to a loss tangent (tan δ) of the magnetic sheet. However, in the analogous art of soft magnetic powders used for magnetic shielding [0012], Satoshi et al. teaches the magnetic sheet (magnetic material formed in a sheet shape, [0003]) wherein the real part permeability μ’ is 6 or more and the imaginary part permeability μ’’ is 10 or less [0028]. Given that tan δ is the ratio of μ’’ / μ’, tan δ can reach 0.1; for example, when μ’’ = 0.6 and μ’ = 6, then tan δ = 0.6 / 6 = 0.1. Satoshi et al. further teaches that the invention seeks to improve magnetic permeability in a high frequency band of 100 MHz or more, and that the applicable frequency range is preferably 500 MHz to 3 GHz ([0011], [0027]). Furthermore, Satoshi et al. teaches the motivation for optimizing the real part magnetic permeability μ’ and imaginary part magnetic permeability μ’’ to be to reduce the loss of magnetic flux in the magnetic material [0028].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic sheet of Koshiba et al. in view of Imai et al. by specifying a desired value for tan δ to be 0.1 in a high frequency band of 100 MHz or more, as disclosed by Satoshi et al., for the benefit of reducing the loss of magnetic flux in the magnetic material. Furthermore, Satoshi et al. teaches improving magnetic permeability in a high frequency band of 100 MHz or more and further teaches an applicable frequency range of 500 MHz to 3 GHz. As set forth in MPEP 2144.05, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Response to Arguments
Response-Specification
The previous objections to the specification are overcome by Applicant’s amendments to the specification in the response filed January 29, 2021, and thus the objections are withdrawn.

Response-Claim Objections
The previous objection to claim 6 is overcome by Applicant’s amendments to the claims in the response filed January 29, 2021, and thus the objection is withdrawn.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 1-6 filed January 29, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tsutsui et al. (JP 2017-008376) teaches a magnetic sheet for shielding electronic devices from electromagnetic interference, wherein the alloy composition of the soft magnetic powder included in the magnetic sheet is designed to increase the real part magnetic permeability while decreasing the .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785